DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 4/15/22 has been considered and entered.  Claims 2-5,7-10,12-15 and 17-20 have been canceled.  Claims 1,6,11 and 16 remain in the application.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1,6,11 and 20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being clearly anticipated by Prentice et al. (6,007,631).
Prentice et al. (6,007,631) teaches multiple head dispensing system and method whereby independently controlled dispensing heads provide simultaneous or asynchronous operations for multiple work products (abstract and col. 2, lines 34-62).  Prentice et al. (6,007,631) teaches using a gantry system whereby dispensing heads are located above the substrates and a camera is utilized as a vision system whereby the vision system located fiducial marks on substrate for alignment purposes, inspect work products after dispensing or other operations that have been performed (col. 3, line 42 – col. 6, line 67). 
Regarding claims 1 and 11, simultaneously coating would be performed on a substrate or substrates if the vision system detects no abnormalities.  If something is detected as not correct such as fiducial marks not properly located or detected, asynchronous dispensing can be initiated.  In addition, asynchronous mode would be triggered if a predetermined tolerance is not met which can include the coating dispensed or the fiduciary mark is not aligned properly.
Regarding claim 6 and 16, a vision system and processor (306) using cameras (320) is utilized to acquire image data on the substrates (col. 6, lines 58-67).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,6,11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Read (2008/0296311) in combination with Prentice (6,007,631).
Read (2008/0296311) teaches a method of dispensing viscous material on an electronic substrate comprising delivering a first and second electronic substrate pattern to respective dispense positions [0062]-[0063] and moving the first and second dispensing units (14/16) over the first and second electronic substrate patterns with a gantry (24) configured to move the first and second dispensing units (14/16) in an X-axis direction and a Y-axis direction [0039],[0062]-[0063],[0067].  Aligning the first electronic substrate pattern with the first dispensing unit (14) and aligning the second electronic substrate pattern with the second dispensing unit (16) with automatic adjustment mechanism and dispensing the material on the first and second electronic patterns [0062]-[0063].
Read (2008/0296311) fails to teach a dispensing unit to be configured to switch from synchronous to asynchronous modes instead of separate dispensing heads.
Prentice et al. (6,007,631) teaches multiple head dispensing system and method whereby independently controlled dispensing heads provide simultaneous or asynchronous operations for multiple work products (abstract and col. 2, lines 34-62).  
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Read (2008/0296311) process to utilize a dispensing head that can provide both synchronous and asynchronous dispensing as evidenced by Prentice et al. (6,007,631) with the expectation of achieving the coatings thereon.
Regarding claims 1 and 11, the substrates are properly situated then dispensing is performed on them simultaneously [0067] and if not the substrate is aligned and then dispensing is performed which meets the claimed one of the two patterns is not located correctly or failed to recognize as misaligned.  
Regarding claims 6 and 16, a camera (38) is utilized to acquire image data on the substrates [0046].
Response to Arguments
Applicant's arguments filed 4/15/22 have been fully considered but they are not persuasive.

Applicant argued the prior art fails to teach “switching” from synchronous to asynchronous dispensing modes.
The Examiner disagrees.  As detailed in the rejection, Prentice (6,007,631) teaches multiple head dispensing system and method whereby independent controlled dispensing heads provide simultaneous or asynchronous operations for multiple work products (col. 2, lines 34-62).  Asynchronous mode would kick in “i.e. claimed switch” if the vision systems detects abnormalities such as alignment marks, defects in coating, tolerances not met, etc.  Furthermore, Prentice (6,007,631) clearly teaches the dispensing of the material both simultaneously “synchronously” or after correction has been made “asynchronously” based upon if something is detected as not correct such as fiducial marks not properly located or detected, asynchronous dispensing can be initiated.  In addition, asynchronous mode would be triggered “switched” if a predetermined tolerance is not met which can include the coating dispensed or the fiduciary mark is not aligned properly.  This is clearly met and acquiesced by Appellant in the Prentice (6,007,631).  Hence the claimed limitations are met.
Again, if the simultaneous dispensing is performed then everything after the term “if not” is not required by the claimed including the now recited “switching from synchronous to asynchronous mode is triggered by the 5 events”.  Hence, the claims are met by the reference to Prentice (6,007,631) as it teaches a dispensing head performing synchronous and asynchronous dispensing.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BRIAN K TALBOT/Primary Examiner, Art Unit 1715